Citation Nr: 1421590	
Decision Date: 05/13/14    Archive Date: 05/21/14	

DOCKET NO.  08-37 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES


1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran had active duty or active duty for training from July 8 to October 9, 1985; June 7 to June 22, 1991; October 31, 1994 to February 8, 1995; February 20 to October 16, 1996; May 18, 2000 to January 10, 2001; February 3, 2004 to April 2, 2005; June 8 to December 28, 2005; and April 28, 2006 to July 8, 2007.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of April 2008 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Jurisdiction most recently has been with the St. Paul, Minnesota RO.

In a rating decision of October 2010, the RO granted entitlement to service connection for posttraumatic stress disorder.  Accordingly, that issue, which was formerly on appeal, is no longer before the Board.  

In a decision of August 2012, the Board denied entitlement to service connection for hypertension, right and left shoulder disorders, right and left ankle disorders, gastroesophageal reflux disease, irritable bowel syndrome, and a chronic sinus disorder, as well as an evaluation in excess of 10 percent for degenerative changes of the lower thoracic and upper lumbar spine.  At that same time, the Board remanded for additional development the issues of entitlement to service connection for allergic rhinitis and right and left knee disabilities.  

The appellant subsequently appealed the Board's decision regarding all issues save that of service connection for gastroesophageal reflux disease, irritable bowel syndrome, and a sinus disability to the United States Court of Appeals for Veterans Claims (Court) which, in a Memorandum Decision of August 2013, upheld the Board's decision regarding the issues of entitlement to service connection for bilateral shoulder and ankle disabilities, as well as its decision regarding the issue of entitlement to an increased evaluation for the Veteran's service-connected spine disability.  The Court did, however, vacate the Board's denial of entitlement to service connection for hypertension, and, in so doing, remanded that issue to the Board for action consistent with the aforementioned Memorandum Decision.  The case is now, once more, before the Board for appellate review.  

Finally, for reasons which will become apparent, the appeal as to the issues of entitlement to service connection for hypertension and a bilateral knee disorder is once again being REMANDED the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.  


FINDING OF FACT

Allergic rhinitis is not shown to have been present in service, or, to the extent such a disability exists, for a number of years following service discharge, nor is it the result of any incident or incidents of the Veteran's period of active military service.  


CONCLUSION OF LAW

Allergic rhinitis was not incurred in or aggravated by active military service or active duty for training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In the case at hand, the requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran in July 2007 and May 2011 of the information and evidence needed to substantiate and complete his claim, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording him VA examinations.  Currently, there is no pertinent and available evidence suggesting that additional records have yet to be secured, or that additional examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes his multiple contentions, as well as service treatment records, and VA (including Virtual VA and Veterans Benefits Management System) records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service Connection

The Veteran in this case seeks entitlement to service connection for allergic rhinitis.  In pertinent part, it is contended that the Veteran currently suffers from allergic rhinitis which had its origin during a period or periods of active military service.  

In that regard, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any disability resulting from a disease or injury incurred in or aggravated while performing active duty for training, or injury incurred or aggravated while performing inactive duty training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 2002).  Finally, service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2011).  

In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of the disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In the present case, service treatment records disclose that, in a Post-Deployment Health Assessment dated in December 2005, and once again in a Report of Medical Assessment dated in June 2007, shortly following the Veteran's final discharge from service, there were noted complaints of "sinus problems."  However, on neither occasion did this Veteran receive a diagnosis of, or treatment for, chronic allergic rhinitis.  While it is true that, at a time of a subsequent VA general medical examination in February 2008, the Veteran voiced complaints of congestion and rhinorrhea, a physical examination of the Veteran's nose and sinuses conducted at that time was entirely within normal limits, as were radiographic studies of the Veteran's sinuses.  Significantly, no pertinent diagnosis was noted.  

The Board observes that, at the time of a subsequent VA medical examination in June 2011, which examination involved a full review of the Veteran's claims folder and medical records, the Veteran indicated that his current symptoms were due to allergies, for which he had not yet undergone evaluation.  Physical examination of the Veteran's nose conducted at that time showed a normal external appearance and normal mucosa, with no evidence of any septal deviation, and no sinus pressure or evidence of active sinus disease.  According to the examiner, the Veteran's current condition was more likely than not due to symptoms of intermittent allergic rhinitis, which was not the result of or aggravated by his period or periods of active military service.  According to the examiner, the Veteran's service treatment records failed to document any evaluation or treatment for symptoms attributable to allergic rhinitis.

As of the time of a recent VA medical examination in September 2013, which examination once again involved a full review of the Veteran's claims folder and medical records, it was noted that an examination of the Veteran's nose, oral cavity/pharynx, ears, neck, and sinuses was completely within normal limits, with no indication of rhinitis.  The Veteran's mucous membranes were normal, and his nares patent, while otoscopic examination of the nares, ears, and oropharynx were all normal.  Sinus percussion was likewise within normal limits, without any evidence of pain, and the Veteran's airways were completely patent, with no evidence of "rhinitis shiners."  Significantly, in the opinion of the examiner, the Veteran did not have any history of or findings related to allergic rhinitis.  

The Board finds the aforementioned opinions of two VA examiners highly probative, because those opinions were based upon full examinations, including both history and clinical findings, as well as a full review of the Veteran's claims folder and medical records.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file and the thoroughness and detail of the opinion).  The VA examiners discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  See Hernandez-Toyens v. West, supra.  Under the circumstances, a preponderance of the evidence is against the Veteran's claim for service connection for allergic rhinitis.  

In reaching this determination, the Board acknowledges that, in evaluating the Veteran's claim, the Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In that regard, and as noted above, the Veteran has attributed the origin of his alleged allergic rhinitis to his period or periods of active military service.  However, to the extent the Veteran does, in fact, suffer from allergic rhinitis, there is no persuasive evidence that such pathology did, in fact, have its origin during, or is otherwise related to, his period or periods of active military service.

The Board acknowledges the Veteran's statements regarding the origin of his claimed allergic rhinitis.  However, the Board rejects those assertions to the extent that the Veteran seeks to etiologically relate the disability at issue to his period or periods of active military service.  The Veteran's statements and history, it should be noted, when weighed against the other objective evidence of record, are neither credible nor of particular probative value.  Significantly, the Veteran, as a lay person, is not competent to create the requisite causal nexus for the disability at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran possesses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Based on the aforementioned, the Board is unable to reasonably associate the Veteran's claimed allergic rhinitis with any incident or incidents of his period or periods of active military service.  Under the circumstances, the preponderance of the evidence is against the Veteran's claim, and service connection for allergic rhinitis must be denied.


ORDER

Entitlement to service connection for allergic rhinitis is denied.  


REMAND

In addition to the above, the Veteran in this case seeks entitlement to service connection for hypertension, as well as for a bilateral knee disability.  In pertinent part, it is contended that both of those disabilities had their origin during the Veteran's period or periods of active military service.  

In that regard, at the time of the Board's previous decision in August 2012, it was determined that the Veteran's hypertension preexisted his final period of active military service beginning in April 2006.  Similarly determined was that the Veteran's preexisting hypertension did not undergo a permanent increase in severity beyond natural progress during active military service.  Significantly, during the course of the aforementioned Memorandum Decision in August 2013, it was determined that the Board, in its August 2012 decision, failed to discuss whether the Veteran's hypertension might have had its onset during one of the several periods of active service preceding his April 2006 reenlistment.  Likewise determined was that the Board had failed to discuss whether the June 2011 VA examiner had considered whether the Veteran's hypertension had its onset prior to 2006.  While the Board found that the Veteran was generally not credible or competent to testify regarding medical causation, in the opinion of the Court, the Board failed to explain why it did not give probative weight to the Veteran's assertion that he was diagnosed with hypertension in Iraq in 2004.  Accordingly, remand was warranted in order for the Board to analyze the favorable evidence of record and determine whether the June 2011 VA examiner should also have considered the Veteran's statement that he was diagnosed with hypertension in Iraq in 2004.  

Turning to the issue of service connection for a bilateral knee disability, the Board notes that, on a number of occasions during the Veteran's active military service, he received treatment for what was described as "knee pain."  Moreover, in early October 1996, the Veteran was felt to be suffering from bilateral knee pain as a result of "overuse."  Significantly, in early November 2006, the Veteran received a temporary physical profile for what was described at the time as left knee "arthritis."  

The Board observes that, while at the time of a VA medical examination in June 2011, the examiner noted the aforementioned "temporary profile" for "left knee arthritis,", he was nonetheless of the opinion that the Veteran exhibited no objective evidence of a pathologic knee diagnosis, to include one attributable to events which occurred while on active military duty.  Significantly, while at the time of a subsequent VA medical examination in September 2013, the examiner offered a diagnosis of bilateral degenerative joint disease of the knees, he failed to make any reference whatsoever to the aforementioned profile for left knee arthritis during the Veteran's final period of active military service.  Under the circumstances, and given the ambiguity surrounding the exact nature and etiology of the Veteran's claimed knee disability, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for service connection.  

Accordingly, in light of the aforementioned, the case is REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to September 2013, the date of the most recent VA examination of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran and his attorney should be informed of any such problem.

2.  The Veteran should then be afforded additional VA orthopedic and cardiovascular examinations in order to more accurately determine the exact nature and etiology of his claimed bilateral knee disability and hypertension.  The Veteran is hereby notified that it is his responsibility to report for the examinations, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.  

Following completion of the orthopedic examination, the orthopedic examiner should specifically comment as to whether the Veteran currently suffers from a chronic, clinically identifiable disorder of one or both knees, to include degenerative joint disease (i.e., osteoarthritis), and, if so, whether such pathology at least as likely as not had its origin during, or is in some way the result of, the Veteran's period or periods of active military service.  

Following completion of the cardiovascular examination, the examiner should specifically comment as to whether the Veteran's hypertension preexisted a period or periods of his active military service.  Should it be determined that the Veteran's hypertension did, in fact, preexist a period or periods of active military service, an additional opinion is requested as to whether that preexisting hypertension at least as likely as not underwent a clinically identifiable increase in severity beyond natural progress during that period or periods of active military service.  Should it be determined that the Veteran's hypertension did not, in fact, preexist a period or periods of his active military service, an additional opinion is requested as to whether that hypertension at least as likely as not had its origin during, or was in some way the result of, said period or periods of active military service.  In offering this opinion, the examiner must specifically address whether the Veteran's hypertension might have had its onset during one of the several periods of active service prior to April 2006, as well as the Veteran's statement that he was diagnosed with hypertension while in Iraq in 2004.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiners must specify in their reports that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed.  

3.  The AOJ should then review the aforementioned reports to ensure that they are in complete compliance with this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  

4.  The AOJ should then readjudicate the Veteran's claims for service connection for a bilateral knee disability and hypertension.  Should the benefits sought on appeal remain denied, the Veteran and his attorney should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in October 2013.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


